Citation Nr: 0727270	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  94-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with polysubstance abuse, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  

3.  Whether the 10 percent rating for bilateral hearing loss 
was properly reduced to a noncompensable evaluation effective 
April 1, 1999. 



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefits sought on 
appeal.  

In a March 2007 letter, the veteran appears to claim service 
connection for tinnitus and diabetes.  These issues are 
referred to the RO for appropriate action. 

The veteran's claim for an increased rating for PTSD has been 
remanded a number of times, including in February 1990, 
October 1996, January 2001, and October 2003 for additional 
development.  That development has been completed and the 
claim has been returned to the Board and the veteran's PTSD 
claim and increased rating claim for his bilateral hearing 
loss are now ready for appellate disposition.

The issue of the reduction of the 10 percent rating assigned 
to the veteran's bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested by total 
occupational and social impairment, due to such symptoms as a 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, and a persistent danger of hurting self or others.

2.  The veteran manifests Level III hearing in his right ear 
and Level II hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2006).

2.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  
38 U.S.C.A. §§ 1155 (West 2005); 38 C.F.R. §§ 3.159, 4.85, 
4.86, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

PTSD - Increased Rating

The veteran was originally awarded service connection for his 
PTSD and assigned a 30 percent evaluation in an August 1990 
rating decision.  That decision was not appealed and thus it 
became final.  The veteran's claim for an increase in the 30 
percent rating for his PTSD was received in October 1991.  
While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Board notes that, during the pendency of the veteran's 
current appeal, the rating schedule criteria for determining 
the disability evaluations to be assigned for PTSD was 
changed effective November 7, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change. See 38 U.S.C.A. § 7104(c) (West 
2002); VAOPGCPREC 3-2000 (April 10, 2000).

According to the current regulations of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective November 7, 1996, 50, 70, and 
100 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Under the old regulations, in effect prior to November 7, 
1996, 50, 70, and 100 percent ratings are warranted in the 
following circumstances:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired. By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  
[50 percent]
 
Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]
      	
The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community. Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior. Demonstrably unable to obtain 
or retain employment.  [100 percent] 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).
	
In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative," whereas 
the other terms were "quantitative" in character, and invited 
the Board to construe the term "definite" in a manner that 
would quantify the degree of impairment. The VA General 
Counsel concluded that the term "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree." 
It represents a degree of social and industrial 
unadaptability that is "more than moderate but less than 
rather large." VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993). 
The Board is bound by this interpretation of the term 
"definite" 38 U.S.C.A. § 7104(c) (West 1991).

In determining the appropriateness of the 30 percent 
evaluation assigned to the veteran's disability, the Global 
Assessment of Functioning scores assigned by medical 
providers throughout the course of this lengthy appeal will 
be discussed.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Here, the Board finds the veteran is entitled to a 100 
percent rating for his PTSD under the current rating 
criteria, which the Board finds more favorable to the 
veteran's case.  The Board is generally required to review 
both the former and the revised rating criteria to determine 
the proper evaluation for the veteran's PTSD, but since the 
Board finds that the veteran's PTSD meets the criteria for a 
100 percent evaluation under the revised criteria, a 
discussion concerning the application of the old criteria is 
not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1992).  

The 100 percent rating is based on the veteran's inability to 
establish and maintain occupational and social relationships, 
gross impairment in thought processes, persistent delusions 
or hallucinations, grossly inappropriate behavior, and a 
persistent danger of hurting himself or others.  It is noted 
that pursuant to Board remands of January 2001 and October 
2003, symptoms of the veteran's polysubstance abuse are to be 
considered with and included in the PTSD evaluation.  Due to 
the volume of detailed evidence in this matter, the 
discussion below represents examples of the veteran's state 
of functioning at various points through the course of his 
appeal and does not attempt to account for every piece of 
medical evidence relevant to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

There are a number of medical records supporting the rating 
of 100 percent.  Starting with the earliest evidence, in 
March 1992 a private hospital record indicates the veteran's 
GAF score was 30.  His symptoms included suicidal ideation, 
severely circumstantial speech, and a flat affect.  He had 
thoughts of hanging himself and his impulse control was poor.  
In another hospital record from March 1992 his GAF score was 
50 and the veteran manifested suicidal ideation.  He stated 
he heard voices directing him to kill himself.  In VAMC 
examinations from September 1994 it was noted the veteran had 
been hospitalized 10 times since 1985, his brother had 
accused him of "terrorizing" his family in connection with 
his drinking, and it was determined he was not employable.  
The examiner further found his insight was limited and that 
his alcohol and drug use contributed significantly to the 
exacerbation of his PTSD symptoms.  His GAF score was 50/65.  
In November 1994 it was noted the veteran had made 7 previous 
attempts at suicide.  The examiner found he was "permanently 
disabled" from work.  His judgment and insight were 
impaired.  In a VA examination of January 1997 the veteran's 
GAF score was 53 and the examiner made note of his problems 
in interpersonal relationships.  The examiner noted he had no 
friends and a had history of significant conflicts with 
peers, and that the veteran lived an isolated existence.  The 
veteran's suicide attempts were also noted.  

In June 1997 the veteran's GAF score was 41-50, he was 
suicidal and homicidal, and was hallucinating.  He admitted 
to contemplating buying a gun from a pawn shop to kill his 
wife and himself.  His auditory hallucinations were directing 
him to kill his wife and then himself.  The auditory 
hallucinations were commanding and persistent.  He has visual 
hallucinations of seeing body parts and a convoy of troops 
and narrow roads in Vietnam.  In August 2002 the veteran was 
again suicidal with auditory and visual hallucinations.  He 
had been using cocaine, alcohol, and cannabis.  He had been 
cited on four occasions for driving under the influence.  In 
a separate VAMC treatment note from August 2002 the veteran 
reported he had had serious conflicts with his family on 25 
days of the past month.  In a February 2005 VA examination it 
was found the veteran had few friends, "chronic 
interpersonal conflicts," and that he didn't date.  It was 
also noted the veteran had problems getting along with his 
mother, and only maintained any sort of a relationship with 
his son during the times when he was clean and sober.  It was 
further noted the veteran had spent 48 days in jail for 
driving under the influence and driving on a revoked license, 
and had been kicked out of his halfway house because he was 
getting into too many conflicts.  The examiner found, 
"[g]iven his limited improvement even with considerable 
treatment, the prognosis for improvement in the future is 
deemed to be poor."  By December 2005 the veteran had been 
divorced three times and had no relationship with his son. 

The sum of this evidence indicates that a 100 percent rating 
is warranted.  It has been determined in the medical evidence 
that the veteran has total occupational impairment.  His lack 
of friends, and very poor or nonexistent relationship with 
his brother, mother, and son indicate total social 
impairment.  His hallucinations, both auditory and visual, 
have been documented on a number of occasions.  His homicidal 
and suicidal tendencies reflect a gross impairment in thought 
processes, grossly inappropriate behavior, and a persistent 
danger of hurting himself or others.  His severe 
polysubstance abuse and criminal offenses are reflective of 
this as well.  For all of these reasons, the Board finds a 
rating of 100 percent is justified for the veteran's PTSD 
with polysubstance abuse.

Bilateral Hearing Loss - Increased Rating

The veteran was originally awarded service connection for 
bilateral hearing loss and assigned a 10 percent evaluation 
in an August 1993 rating decision.  That decision was not 
appealed and thus it became final.  Subsequently, the 
veteran's rating was reduced to a noncompensable level.  The 
veteran's claim for an increase in the noncompensable rating 
for his bilateral hearing loss was received in August 2002.  
While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2006).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average.
Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2006).

There have been several audiometric evaluations scheduled 
since August 2001.  In November 2002 the veteran was afforded 
a VA audiological examination but the testing yielded 
inconsistent results, so the examiner was unable to report 
findings suitable for VA purposes.  In January 2003 the 
examination was rescheduled but, according to the report, the 
veteran refused to participate in the testing for fear of an 
unfavorable rating.
 
In February 2005 the veteran was reexamined and exhibited 
pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
35
35
55
60
46.3
LEFT
40
50
65
60
53.8

The speech recognition score for the right ear was 82% and 
the speech recognition score for the left ear was 84%.  The 
hearing loss in the veteran's right ear was characterized as 
mild in the low and mid frequencies, and moderate in the 
higher frequencies.  The hearing loss in the veteran's left 
ear was characterized as mild to moderate in the low and mid 
frequencies, and moderate to severe in the higher 
frequencies.

By application of the above tables, the veteran is not 
entitled to an increased evaluation for his bilateral hearing 
loss.  The mechanical application of the above results 
compels a numeric designation of III in the right ear and II 
in the left ear. Under Table VII (38 C.F.R. § 4.85), the 
designation of III in the right ear and II in the left ear 
requires the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.  

The findings regarding the veteran's hearing loss do not 
indicate a compensable evaluation under Table VI of 38 C.F.R. 
§ 4.85.  A compensable evaluation may be warranted under 
38 C.F.R. § 4.86 which provides for higher ratings in cases 
where exceptional patterns of hearing impairment occur.  
Under §4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000, 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Under 38 C.F.R. § 4.86(b), 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  However, based on 
the February 2005 VA examination results, §4.86 is of no 
application to the veteran's claim.

The Board is cognizant of the veteran's contentions that his 
hearing loss has worsened, and that the testing conducted is 
flawed because his tinnitus skews the results.  The Board 
notes that the testing conducted at the February 2005 VA 
examination is in conformity with all of the testing 
requirements of 38 C.F.R. § 4.85.  The February 2005 testing 
included a puretone audiometry test using air conduction that 
measured the veteran's puretone thresholds at the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz for each ear, and 
the Maryland CNC Wordlist, a controlled speech discrimination 
test, for each ear.  The report indicates that the testing 
was performed by the Chief of Audiology at the VAMC facility 
in Nashville.  Additionally, the veteran is compensated for 
his tinnitus by way of a March 2000 rating decision that 
assigned a 10 percent evaluation.  The Board must find the 
results of specific testing conducted by skilled individuals 
to be more probative than the lay opinion of the veteran.  
The clinical findings fall directly within the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§§ 4.85 Diagnostic Code 6100 (2003).  The clinical findings 
do not fall within exceptional patterns of hearing impairment 
as defined by regulation.  Therefore, the Board concludes 
that a compensable evaluation is not warranted for the 
veteran's bilateral hearing loss disability.  

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Board finds the matter 
is appropriately addressed by the assigned schedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
September 2002 and October 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter of October 
2006 provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
the increased ratings be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).]  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
post service treatment records have been obtained.  He has 
been afforded a number of VA examinations  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

A disability rating of 100 percent for the veteran's PTSD is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

A compensable evaluation for the veteran's bilateral hearing 
loss is denied.


REMAND

In August 1998, the veteran was sent a notice letter which 
fully detailed a proposal of the RO to reduce his 10 percent 
disability evaluation for his bilateral hearing loss to a 
noncompensable level.  As required by 38 C.F.R. § 3.105(e), 
the letter further apprised the veteran that he had 60 days 
to submit additional evidence to show that a reduction was 
not appropriate.  Subsequently, the veteran's bilateral 
hearing loss evaluation was reduced from 10 percent to a 
noncompensable level by way of a January 1999 rating 
decision, the subject of this appeal.  However, additional 
evidence was received in response to the August 1998 letter 
and it is this evidence upon which this remand is based.
 
The law provides that when a rating has continued for a long 
period at the same level (5 years or more), as is the case 
here, any rating reduction must be based on an examination 
that is as complete as the examinations that formed the basis 
for the original rating and that the condition not be likely 
to return to its previous level.  38 C.F.R. § 3.344(a), (b), 
(c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

The January 1999 reduction was based on VA examinations of 
January 1997 and May 1998.  While these examinations do 
appear to be as complete as the July 1993 VA examination that 
formed the basis for the original rating, all evidence must 
be considered in adjudicating the reduction.  38 C.F.R. § 
3.344(a) states, "[i]t is essential that the entire record 
of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case 
history."  The regulation also states that it is to be 
considered "whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life."  

In this case, the evidence submitted in response to the 
August 1998 letter proposing the reduction contains three 
uninterpreted audiograms that have not been addressed or 
accounted for by either the January 1997 or May 1998 VA 
examinations.  These are dated from December 1997, February 
1998, and December 1998.  The audiograms contain only 
graphical data, which the Board cannot interpret. See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).  The Board, therefore, can neither weigh this evidence 
against the January 1997 and May 1998 VA examinations in 
reaching a decision on the reduction, nor can it be 
reasonably certain that the improvement in the veteran's 
hearing impairment will be maintained.  The December 1997 
audiogram contains a finding that there was a "significant 
change in hearing" in the veteran's left ear from the 
audiogram conducted in January 1997, and the February 1998 
audiogram noted a "significant improvement" in the 
veteran's left ear from the December 1997 audiogram.  The 
December 1998 audiogram is accompanied by no discussion 
whatsoever.  These audiograms must be interpreted prior to 
adjudicating the reduction.

Moreover, while the RO sent the veteran the required notice 
of the reduction proposal, pursuant to 38 C.F.R. § 3.105(e), 
the veteran should nonetheless be afforded proper VCAA notice 
on this issue, to include the expanded notice requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter notice 
under 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§ 3.159(b) as to the reduction of the 
rating assigned for his bilateral hearing 
loss.  The letter should also addresses 
the requirements of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Schedule a VA examiner to interpret 
the audiograms of December 1997, 
February 1998, and December 1998 and 
provide numerical findings that conform, 
to the greatest extent possible, with 
38 C.F.R. § 3.385 (2006).  Provide an 
opinion as to whether these additional 
results show any improvement or 
reduction in hearing, and whether it is 
possible, from these additional results, 
to conclude that any improvement, if 
demonstrated, will be maintained under 
ordinary conditions of life.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

After a notice and assistance letter has been issued and 
the veteran has been given adequate time to respond, and 
all other actions have been completed, readjudicate the 
veteran's claim.  If the claim remains denied, issue to 
the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


